Citation Nr: 0715517	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-11 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left heel 
decubitus ulcer, secondary to service-connected left foot 
traumatic arthritis.  

2.  Entitlement to an increased rating for left foot 
traumatic arthritis, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.

In May 2007, the Board granted a Motion To Advance On The 
Docket (AOD), due to good or sufficient cause shown, in 
accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran seeks service connection for a left heel 
decubitus ulcer, claimed as secondary to his service-
connected left foot traumatic arthritis.  Initially, the 
Board notes the RO granted service connection traumatic 
arthritis of the left foot and a right knee disorder in 1946.

In an October 2003 letter, a VA certified registered nurse 
claimed that the veteran developed the decubitus ulcer on his 
heel as a result of his being wheelchair dependent.  She 
added that this wheelchair dependency was a result of his 
suffering a "traumatic leg injury" in the military.  The 
Board observes that during his military service, the veteran 
incurred a right knee sprain and also fractured his left 
foot.  As noted, service connection is in effect for both the 
left foot disorder and a right knee disorder since the 
1940s.  The nurse essentially opined that the veteran has a 
decubitus ulcer as a result of, at least in part, his 
service-connected left foot disability.  

Weighing against service connection, is the report of an 
August 2004 VA podiatry examination that shows the veteran 
complained of ulcerations on both feet for at least six 
years.  A past medical history included notations of severe 
"PVD" [peripheral vascular disease] and diabetes mellitus.  
The examining podiatrist noted that the veteran presented to 
the examination on a stretcher (with both feet/ankles 
bandaged) following his being treated for bilateral 
ulcerations.  The examiner opined that the veteran's 
ulcerations were "as likely related to pushing himself 
around in his wheelchair due to PVD as it is to his 
diabetes.  Both area[s] likely causative factors."  The 
Board parenthetically observes that the veteran is not 
service-connected for either PVD or for diabetes.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition, or when a service-connected 
disorder aggravates another disability (emphasis added).  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 has been retitled "Disabilities 
that are proximately due to, or aggravated by, service-
connected disease or injury."  The current paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added:

        (b)  Aggravation of nonservice-
connected disabilities.  Any increase in 
severity of a nonservice-connected 
disease or injury that is proximately due 
to or the result of a service-connected 
disease or injury, and not due to the 
natural progress of the nonservice-
connected disease, will be service 
connected.  However, VA will not concede 
that a nonservice-connected disease or 
injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

The intent of the amendment to the regulation was to conform 
the regulation to Allen, supra, the decision rendered by the 
United States Court of Appeals for Veterans Claims (Court) 
that clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.

With this in mind, the Board acknowledges that while the 
medical record contains the above-mentioned October 2003 
opinion (tending to show that the veteran has a decubitus 
ulcer disorder related, in essence, to his service-connected 
left foot and right knee disorders), the record also includes 
the above-cited conflicting medical findings associated with 
the August 2004 VA podiatry examination (which point to 
peripheral vascular disease or diabetes mellitus as the 
likely cause).  A new medical examination and opinion is 
required to resolve this conflict.  38 C.F.R. § 3.159(c)(4) 
(2006).  During such examination, the examiner should provide 
an opinion as to whether the veteran in fact currently has a 
decubitus ulcer disorder, and if so, whether the ulcer is 
proximately due to or aggravated by the veteran's service-
connected left foot and/or right knee disorder.   

Regarding the claim for a rating in excess of 10 percent for 
traumatic arthritis of the left foot, the Board notes that 
the veteran was last afforded a VA podiatry examination in 
August 2004.  At that time, with the veteran on a stretcher, 
range of motion of the veteran's left foot was reported to be 
"limited."  

The veteran's service-connected left foot traumatic arthritis 
is rated pursuant to Diagnostic Code (Code) 5010, under which 
traumatic arthritis is evaluated as degenerative arthritis 
under Code 5003.  Code 5003 provides that arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Code 5003.

The criteria set forth under Code 5003 allow for a rating of 
10 percent for each major joint or group of minor joints 
affected by limitation of motion, if this limitation is not 
otherwise compensable under the pertinent rating criteria. 
 In this regard, painful motion with joint pathology is 
considered productive of disability, entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The interphalangeal, metatarsal, and tarsal joints of the 
lower extremities are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45.

The Board observes that the 10 percent rating has been in 
effect since October 1945.  Controlling laws and regulations 
provide that a disability which has been continuously rated 
at or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 U.S.C.A. 
§ 110; 38 C.F.R. § 3.951(b).  Hence, the 10 percent rating is 
protected.

Code 5284, however, allows for a rating in excess of 10 
percent.  This Code provides a 10 percent evaluation for 
moderate foot injury; a 20 percent evaluation is assignable 
for moderately severe foot injury; and a 30 percent 
evaluation for severe foot injury.  A 40 percent evaluation 
for foot injury may be assigned if there is loss of use of 
the foot.  38 C.F.R. § 4.71a, Code 5284 and Note.

In this regard, the Board notes that the terms "moderately 
severe" and "severe" as used in Code 5284 are not defined 
by regulation.  Nevertheless, the overall regulatory scheme 
relating to the feet and toes contemplates 20 percent ratings 
in cases where demonstrated symptomatology includes such 
difficulties as dorsiflexion of all toes unilaterally and 
marked tenderness under the metatarsal heads.  See Code 5278 
(no more than 10 percent is warranted even if the great toe 
is dorsiflexed).

As noted, at the time the veteran was last examined by VA, in 
August 2004, he was confined to a stretcher.  Also, his feet 
and ankles were bandaged, essentially preventing the examiner 
from reporting clinical findings necessary to sufficiently 
evaluate the veteran's service-connected left foot 
disability.  

The Court has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination. 
 Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).

The veteran's accredited representative, as part of her April 
2007 Appellant's Brief, effectively argued that the veteran's 
service-connected left foot disability had become worse since 
he was most recently afforded a VA examination.  As noted, 
the latest VA examination took place in August 2004.  The 
representative argued that the 2004 examination was "too old 
to depict the current level of severity" of the veteran's 
left foot.  The Board agrees.  Hence, in the light of the 
argument presented in April 2007. as well as mindful of the 
inadequate VA examination findings reported in 2004 (i.e., 
the severity of the veteran's service-connected left foot), 
the veteran should be scheduled for a new examination.


Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish a) 
disability ratings and effective dates 
for the service connection claim on 
appeal, and b) an effective date for the 
increased rating claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  With the veteran's assistance the RO 
should attempt to obtain for the claims 
file any outstanding record of pertinent 
medical treatment. 

3.  After any available evidence is added 
to the record, the RO should schedule the 
veteran for a VA orthopedic examination. 
 The claim files and a copy of this 
remand must be made available to the VA 
examiner, and the examiner should review 
the file prior to the examination.  
Particular attention should be paid to 
prior medical opinions of record.  Based 
on a review of the claim folders and the 
results of the examination, the examining 
physician should do the following:  

*	Please opine as to whether it is at 
least as likely as not that any 
current left heel decubitus ulcer is 
caused OR aggravated by the 
appellant's service-connected left 
foot traumatic arthritis and/or his 
service-connected right knee 
disability.  

*	Please assess the nature and 
severity of the veteran's service-
connected traumatic arthritis of the 
left foot.  

With regard to the assessment of the 
severity of the veteran's service-
connected left foot disorder, the 
examiner's report should include findings 
showing the range of motion of the left 
foot (in degrees).  It should also 
include findings that indicate whether or 
not the left foot disorder is manifested 
by weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost, or 
evidence of favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
Additionally, for the left foot 
disability, separately opine whether pain 
significantly limits functional ability 
during flare-ups, or when the affected 
part is used repeatedly over time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss, or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

The examiner should also comment as to 
whether the veteran's service-connected 
left foot disorder results in disability 
which is more closely approximated to 
moderate, moderately severe, or severe 
foot injury(ies).

All opinions expressed must be explained 
in full, and supported by examination 
findings or evidence from the medical 
record.  The examiner must not simply 
rely upon the symptoms reported by the 
veteran.  Findings must be supported by 
objective examination.  
 
4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of a claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the issues on appeal, taking 
into consideration any relevant changes 
in the law and any additional evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
in accordance with 38 U.S.C.A. § 7105 
(West 2002) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

	(CONTINUED ON NEXT PAGE)




The purpose of this REMAND is to assist the veteran in the 
development of his claims and to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


